Order, Supreme Court, New York County (Evens, J.) entered November 20, 1980, *554which granted petition in a CPLR article 78 proceeding to the extent of staying the removal of petitioner police officer from sick-leave status and his assignment to limited-duty status until such time as a qualified orthopedic specialist considered him physically able to work and granting an immediate trial on the issue of petitioner’s ability to perform limited or full-duty work, reversed, on the law, without costs, and the petition is dismissed. In assigning petitioner to limited-duty status, and removing him from sick-leave status, respondents acted in justifiable reliance on qualified medical opinions. We do not agree with Special Term’s implicit view that the action taken was arbitrary or that an issue of fact was presented that required a trial. Concur — Murphy, P. J., Sandler, Lupiano, Bloom and Milonas, JJ.